2012 FORM OF AGREEMENT FOR NAMED EXECUTIVE OFFICERS OF THE COMPANY



NON-QUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO THE
MOTRICITY, INC. 2010 LONG-TERM INCENTIVE PLAN
NAMED EXECUTIVE OFFICER GRANT


* * * * *


Participant:     ________________________


Grant Date:     _________________________


Per Share Exercise Price: $_____


Number of Shares subject to this Option: _____________________




* * * * *




THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Motricity, Inc.,
a company organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Motricity, Inc. 2010 Long-Term
Incentive Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the non‑qualified stock option provided for
herein to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.    Incorporation By Reference; Plan Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control. No part of the Option granted hereby is intended to qualify as an
“incentive stock option” under Section 422 of the Code.
2.    Grant of Option. The Company hereby grants to the Participant, as of the
Grant Date specified above, a non‑qualified stock option (this “Option”) to
acquire from the Company at the Per Share Exercise Price specified above, the
aggregate number of shares of Common Stock specified above (the “Option
Shares”). Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is




--------------------------------------------------------------------------------



intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason. The
Participant shall have no rights as a stockholder with respect to any shares of
Common Stock covered by this Option unless and until the Participant has become
the holder of record of the shares, and no adjustments shall be made for
dividends in cash or other property, distributions or other rights in respect of
any such shares, except as otherwise specifically provided for in the Plan or
this Agreement.
3.    Vesting and Expiration.
(a)    Vesting. The Option subject to this grant shall become vested and
exercisable as follows, provided the Participant is then employed by the Company
and/or one of its Subsidiaries or Affiliates: (i) twenty-five percent (25%) of
the shares subject to the Option shall vest in equal tranches (i.e., 6.25%) on
each of the first four (4) anniversaries of the Grant Date specified above; and
(ii) 75% of the shares subject to the Option shall vest on the third anniversary
of the Grant Date specified above, subject to achievement of the following
performance targets: 33% of 75% (i.e., 25%) of the shares must achieve a target
price of $X, 33% of 75% (i.e., 25%) of the shares must achieve a target price of
$X, and 33% of 75% (i.e., 25%) of the shares must achieve a target price of $X.
The target price shall be determined based on the average of the closing prices
of the Common Stock on a nationally recognized securities exchange, over a
90-day period and, if not listed, the fair market value as determined by the
Company’s Board of Directors. If the target price is achieved for the requisite
period, then the applicable target price shall be deemed achieved. There shall
be no proportionate or partial vesting in the periods prior to each vesting date
and all vesting shall occur only on the appropriate vesting date, subject to the
Participant’s continued service with the Company and/or its Subsidiaries or
Affiliates on each applicable vesting date.
(b)     Effect of Termination for Cause. The provisions of Section 6.4(c) of the
Plan regarding Termination for Cause shall apply to the Option.
(c)    Expiration. Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, all portions of this Option
(whether vested or not vested) shall expire and shall no longer be exercisable
after the expiration of ten (10) years from the Grant Date (the “Expiration
Date”).
4.    Termination.    Subject to the terms of the Plan and this Agreement, the
Participant’s Termination shall impact the Option as follows:
(a)    Termination due to Death, Disability or Retirement. In the event of the
Participant’s Termination by reason of death, Disability or Retirement, the
vested portion of this Option shall remain exercisable until the earlier of (i)
one (1) year from the date of such Termination, and (ii) the expiration of the
stated term of the Option pursuant to Section 3 hereof;
(b)    Termination Without Cause or For Good Reason. In the event of the
Participant’s Termination (i) by the Company without Cause, other than by reason
of death, Disability or Retirement or (ii) by the Participant for Good Reason,
the vested portion of this Option shall



--------------------------------------------------------------------------------



remain exercisable until the earlier of (I) ninety (90) days from the date of
such Termination, and (II) the expiration of the stated term of the Option
pursuant to Section 3 hereof.
(c)    Termination for Cause. In the event of the Participant’s Termination (i)
by the Company for Cause or (ii) by the Participant after the occurrence of an
event that would be grounds for a Termination for Cause, then the Option granted
hereunder (whether or not vested) shall terminate and expire upon such
Termination. Furthermore, in the event that the Participant engages in behavior
that would result in a Termination for Cause during the twenty-four (24) month
period commencing on the date that the Option is exercised or becomes vested,
the Company shall be entitled to recover from the Participant at any time within
twenty-four (24) months after such exercise or vesting, and the Participant
shall pay over to the Company, an amount equal to any gain realized as a result
of the exercise (whether at the time of exercise or thereafter).
(d)    Voluntary Termination. In the event of the Participant’s Termination by
the Participant for any reason (other than Good Reason or after the occurrence
of an event that would be grounds for a Termination for Cause, as determined by
the Committee in its sole discretion), the vested portion of this Option shall
remain exercisable until the earlier of (I) thirty (30) days from the date of
such Termination, and (II) the expiration of the stated term of the Option
pursuant to Section 3 hereof.
(e)    Treatment of Unvested Option upon Termination. Any portion of this Option
that is not vested as of the date of the Participant’s Termination shall
terminate and expire as of the date of such Termination.
5.    Method of Exercise and Payment.
(a)    Method. Subject to Section 9, to the extent that the Option has become
vested and exercisable with respect to a number of shares of Common Stock as
provided herein, the Option may thereafter be exercised by the Participant, in
whole or in part, at any time or from time to time prior to the expiration of
the Option as provided herein and in accordance with Sections 6.4(c) and 6.4(d)
of the Plan, by the filing of an exercise notice in the form attached as Exhibit
A hereto and payment in full of the Per Share Exercise Price multiplied by the
number of shares of Common Stock underlying the portion of the Option exercised.
No shares of Common Stock shall be issued until payment therefor, as provided
herein, has been made or provided for.
(b)    Condition of Exercise. As a condition of exercise, the Participant shall
be required to certify, in a manner and a form acceptable to the Company, in its
sole discretion, that the Participant is in compliance with the terms and
conditions of the Plan and that the Participant has not engaged in, and does not
intend to engage in, any behavior that would result in a Termination for Cause
(as determined by the Committee in its sole discretion), as applicable.
6.    Executive Ownership Representation; Restrictions. The Participant hereby
agrees (i) to own, within five (5) years of the Grant Date, shares of Common
Stock equal in value to at least [one time (1x) / three times (3x); NOTE: 3x for
the CEO only] the Participant’s



--------------------------------------------------------------------------------



annual base salary (determined as of the last day of the fifth year following
the Grant Date); and (ii) that the Participant shall not be permitted to pledge
shares of Common Stock or any equity award denominated in shares of the
Company’s capital stock as collateral for investment purposes or otherwise. For
purposes of this section, ownership shall include all shares of Common Stock
deemed "beneficially owned" (as defined in Rule 13d-3(d) of the Securities
Exchange Act of 1934 without regard to vesting) by the Participant, shares
transferred for estate planning purposes or pursuant to a court order.
Compliance will be evaluated on a twice-per-year basis, as of June 30 and
December 31 of each year, and not on a running basis. Failure of the Participant
to achieve the ownership guidelines within the timelines hereunder will result,
in the sole discretion of the Committee, with forfeiture of this Option and may
result in Termination for Cause. When calculating the number of shares of Common
Stock that an executive is required to hold hereunder, the Participant’s base
salary will be multiplied by [one (1) / three (3); NOTE: 3 for the CEO only] and
then divided by the average closing price for shares of Common Stock over the
thirty (30) trading days prior to the date of calculation as set forth above.
Notwithstanding the foregoing, the Participant shall be permitted to sell or
dispose of the necessary number of shares of Common Stock to pay any state,
federal or local tax withholdings arising solely from the exercise of stock
options to purchase shares of Common Stock or vesting of restricted shares of
Common Stock, if any. In the event that Participant is no longer an active
employee of the Company, whether through the termination of the Participant’s
employment for any reason or retirement, Participant shall be required to
continue to hold for at least six (6) months following such termination or
retirement, 100% of the shares of Common Stock needed to meet the [one time (1x)
/ three times (3x); NOTE: 3x for the CEO only] annual base salary ownership
threshold as in effect on the effective date of termination or retirement.
7.    Non-transferability. The Option, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way by the Participant (or
any beneficiary(ies) of the Participant), other than by testamentary disposition
by the Participant or the laws of descent and distribution. Notwithstanding the
foregoing, the Committee may, in its sole discretion, permit the Option to be
Transferred to a Family Member for no value, provided that such Transfer shall
only be valid upon execution of a written instrument in form and substance
acceptable to the Committee in its sole discretion evidencing such Transfer and
the transferee’s acceptance thereof signed by the Participant and the
transferee, and provided, further, that the Option may not be subsequently
Transferred otherwise than by will or by the laws of descent and distribution or
to another Family Member (as permitted by the Committee in its sole discretion)
in accordance with the terms of the Plan and this Agreement, and shall remain
subject to the terms of the Plan and this Agreement. Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way the Option, or the levy of any execution, attachment or
similar legal process upon the Option, contrary to the terms and provisions of
this Agreement and/or the Plan shall be null and void and without legal force or
effect. Further, any shares of Common Stock acquired by a permissible transferee
(i) upon the exercise of the Option by a permissible transferee or (ii) pursuant
to a Transfer after the exercise of the Option shall be subject to the terms of
the Plan and this Agreement.
8.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws



--------------------------------------------------------------------------------



of the State of Delaware, without regard to the choice of law principles
thereof.
9.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Option and, if the Participant fails to do so,
the Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. Any statutorily
required withholding obligation with regard to the Participant may be satisfied
by reducing the amount of cash or shares of Common Stock otherwise deliverable
upon exercise of the Option. Any fraction of a share of Common Stock required to
satisfy such tax obligations shall be disregarded and the amount due shall be
paid instead in cash by the Participant.
10.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
11.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
12.    No Right to Employment; Agreement’s Survival. Any questions as to whether
and when there has been a Termination and the cause of such Termination shall be
determined in the sole discretion of the Committee. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or its Affiliates to terminate the Participant’s employment or
service at any time, for any reason and with or without Cause. This Agreement
shall survive the termination of the Participant’s employment for any reason.
13.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary or
Affiliate) of any personal data information related to the Option awarded under
this Agreement for legitimate business purposes (including, without limitation,
the administration of the Plan). This authorization and consent is freely given
by the Participant.
14.    Compliance with Laws. The issuance of this Option (and the Shares upon
exercise of this Option) pursuant to this Agreement shall be subject to, and
shall comply with, any



--------------------------------------------------------------------------------



applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act of 1933, as amended, the 1934 Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue this
Option or any of the Shares pursuant to this Agreement if any such issuance
would violate any such requirements.
15.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the Option is intended to be exempt from the applicable requirements
of Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.
16.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 7
hereof) any part of this Agreement without the prior express written consent of
the Company.
17.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
19.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder. Specifically, as a condition to the
receipt of shares of Common Stock pursuant to exercise of this Option, the
Participant shall execute and deliver a stockholder’s agreement or such other
documentation that shall set forth certain restrictions on transferability of
the shares of Common Stock acquired upon exercise or purchase, and such other
terms as the Board or Committee shall from time to time establish, for any such
time prior to the Company’s capital stock being registered under the Securities
Exchange Act of 1934, as amended, and listed for trading on a national
securities exchange.
20.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
21.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
award of the Option made under this Agreement is completely independent of any
other award or



--------------------------------------------------------------------------------



grant and is made at the sole discretion of the Company; (b) no past grants or
awards (including, without limitation, the Option awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (c)
any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.


[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


Motricity Inc.
 
 
By:
 
Name:
 
Title:
 



Participant
 
 
By:
 
Name:
 
Social Security Number:
 






--------------------------------------------------------------------------------



EXHIBIT A


MOTRICITY, INC.
2010 LONG TERM INCENTIVE PLAN
EXERCISE NOTICE


Motricity, Inc.
601 108th Avenue NE
Suite 900
Bellevue, WA 98004
Attn: Chief Human Resources Officer




1.
Exercise of Option. Effective as of today, ______________, 20___, the
undersigned (“Participant”) hereby elects to exercise Participant’s option to
purchase _____________ shares of the Common Stock (the “Shares”) of Motricity,
Inc. (the “Company”) under and pursuant to the 2010 Long Term Incentive Plan
(the “Plan”) and the Non-Qualified Stock Option Agreement, dated ____________,
20___ (the “Award Agreement”).

2.
Delivery of Payment. Participant herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Award Agreement.

3.
Representations of Participant. Participant acknowledges that Participant has
received, read and understood the Plan and the Award Agreement, and agrees to
abide by and be bound by their terms and conditions. Participant hereby
certifies that he/she is in compliance with the terms and conditions of the Plan
and that to the best of his/her knowledge that he/she has not engaged in, and
does not intend to engage in, behavior that would result in a Termination for
Cause (as defined in the Plan).

4.
Lock-Up Period. Participant hereby agrees that, if so requested by the Company
or any representative of the underwriters (the “Managing Underwriter”) in
connection with any registration of the offering of any securities of the
Company under the Securities Act of 1933, as amended (the “Securities Act”),
Participant shall not sell or otherwise transfer any Shares or other securities
of the Company during the 180-day period (or such other period as may be
requested in writing by the Managing Underwriter and agreed to in writing by the
Company) (the “Market Standoff Period”) following the effective date of a
registration statement of the Company filed under the Securities Act, and
provided further that if requested by the Managing Underwriter or the Company,
such Participant shall further evidence the foregoing restrictions by executing
a “lock-up” agreement in the form provided by the




--------------------------------------------------------------------------------



Managing Underwriter or the Company. The Company may impose stop-transfer
instructions with respect to the Shares and its other securities subject to the
foregoing restrictions until the end of the Market Standoff Period.
5.
Rights as Stockholder. Until the issuance of the Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Option Shares (as defined in
the Award Agreement), notwithstanding the exercise of the Option (as defined in
the Award Agreement). The Shares shall be issued to Participant as soon as
practicable after the Option is exercised. No adjustment shall be made for a
dividend or other right for which the record date is prior to the date of
issuance except as provided in Section 4.2 of the Plan.

6.
Tax Consultation. Participant understands that Participant may suffer adverse
tax consequences as a result of Participant’s purchase or disposition of the
Shares. Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.

7.
Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, successors and assigns.

8.
Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by Participant or by the Company forthwith to the Committee (as
defined in the Plan) which shall review such dispute at its next regular
meeting. The resolution of such a dispute by the Committee shall be final and
binding on all parties.

9.
Governing Law; Venue. This Agreement and any disputes or claims arising
hereunder shall be construed in accordance with, governed by and enforced under
the laws of the State of Delaware without regard for any rules of conflicts of
law. Any action at law, suit in equity or judicial proceeding arising directly,
indirectly or otherwise in connection with, out of, related to, or from this
Agreement, or any provision hereof, shall be litigated only in the courts of the
State of Delaware and the parties each hereby waive the right to a trial by jury
of any claim, demand, action or causes of action under this Agreement.
Participant and the Company consent to the jurisdiction of such courts over the
subject matter of this Agreement. Participant waives any right Participant might
have to transfer or change the venue of any litigation brought against
Participant by the Company. In no event shall any dispute arising out of, or in
connection with, this Agreement be submitted to arbitration or mediation.




--------------------------------------------------------------------------------



10.
Entire Agreement. The Plan and Award Agreement are incorporated herein by
reference. This Agreement, the Plan and the Award Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, and may not be
modified adversely to Participant’s interest except by means of a writing signed
by the Company and Participant.



Submitted by:
 
Accepted by:
PARTICIPANT
 
MOTRICITY, INC.
 
 
 
Signature
 
By
 
 
 
Print Name
 
Title
Address:
 
Address:
 
 
 
 
 
 
 
 
Date Received by Company:____________




